Exhibit 10.5

 

EXECUTION COPY

 

CONSENT AND AGREEMENT

 

This Consent and Agreement (the “Consent”) is entered into this 21st day of
April, 2006 by and among LARCLAY, L.P. (“Borrower”), CLAYTON WILLIAMS
ENERGY, INC. (“Operator”), LARIAT SERVICES, INC. (“Lariat” and together with
Borrower and Operator “Other Parties”) and MERRILL LYNCH CAPITAL, a division of
Merrill Lynch Business Financial Services, Inc., as Administrative Agent
(“Administrative Agent”) for the lenders from time to time party to the Loan
Agreement (defined below). For purposes hereof, the term “Lenders” has the
meaning assigned to it in the Loan Agreement.

 

Reference is hereby made to (i) the Term Loan and Security Agreement, dated as
of April 21, 2006, executed by and among Borrower, Administrative Agent and
Lenders (as the same may hereafter be amended, restated, supplemented, or
otherwise modified from time to time, the “Loan Agreement”), (ii) Drilling
Contract for Multiple Rigs, dated as of April 21, 2006, executed by and between
Borrower and Operator (“Multiple Rigs Contract”), (iii) each Drilling Contract
(as defined in the Multiple Rigs Contract), and (iv) Operating Agreement, dated
April 21, 2006, between Lariat and Borrower (“Operating Agreement” and together
with the Multiple Rigs Contract and Drilling Contracts, the “Contracts”).

 

Lenders, in connection with their secured loans to Borrower, have required this
Consent to be executed and delivered by Operator and Lariat, and Lenders are
relying on this Consent in making the decision to provide credit to Borrower.
Each of the parties to this Consent is deriving a direct or indirect substantial
benefit from the loans to be made by Lenders as described in the Loan Agreement.

 

For $1.00 and other good and valuable consideration received, the receipt and
sufficiency of which are hereby acknowledged, and recognizing the reliance of
Administrative Agent and Lenders hereon in entering into the Loan Agreement, the
Other Parties agree as follows:

 


1.                                       OPERATOR AND LARIAT HEREBY CONSENTS TO
THE GRANT OF A SECURITY INTEREST IN, AND THE COLLATERAL ASSIGNMENT BY BORROWER
OF, THE CONTRACTS AND ALL PROCEEDS AND MONEYS DUE OR TO BECOME DUE TO BORROWER
UNDER THE CONTRACTS FOR THE PURPOSE OF PROVIDING ADDITIONAL COLLATERAL SECURING
THE LOANS DESCRIBED IN THE LOAN AGREEMENT. TO THE EXTENT THAT ANY OF THE
CONTRACTS PROHIBITS THE GRANT OF SUCH SECURITY INTEREST AND COLLATERAL
ASSIGNMENT, EACH CONTRACT IS HEREBY AMENDED TO ALLOW SUCH A GRANT.


 


2.                                       OPERATOR AND LARIAT FURTHER AGREES THAT
THE SECURITY INTEREST AND ASSIGNMENT HAVE BEEN GIVEN FOR COLLATERAL PURPOSES
ONLY, AND NEITHER ADMINISTRATIVE AGENT NOR ANY LENDER SHALL HAVE PERFORMANCE
OBLIGATIONS OR OTHER OBLIGATIONS WHATSOEVER UNDER THE CONTRACTS UNLESS AND UNTIL
THEY AGREE EXPRESSLY AND IN WRITING SO TO DO.


 


3.                                       ALL FEES AND OTHER PAYMENTS, INCLUDING
FEES AT THE IDLE RIG RATE, UNDER THE CONTRACTS (COLLECTIVELY, THE “PAYMENTS”)
SHALL NOT BE SUBJECT TO ANY SET OFF MADE BY OPERATOR OR LARIAT, WHETHER UNDER
THE CONTRACTS OR OTHERWISE, AND EACH OF OPERATOR AND LARIAT AGREES NOT TO ASSERT
AGAINST ADMINISTRATIVE AGENT OR LENDERS ANY RIGHT OF SET OFF THAT THEY MAY HAVE
AGAINST BORROWER. OPERATOR AND LARIAT ACKNOWLEDGES THAT ADMINISTRATIVE AGENT HAS
ACCEPTED THE SECURITY INTEREST IN AND COLLATERAL ASSIGNMENT OF THE CONTRACTS FOR
VALUE, IN GOOD FAITH, AND

 

--------------------------------------------------------------------------------


 


WITHOUT NOTICE OF A CLAIM OF A PROPERTY OR POSSESSORY RIGHT TO THE CONTRACTS BY
ANY OTHER PERSON, FIRM OR ENTITY. FOR AVOIDANCE OF DOUBT, EACH OF OPERATOR AND
LARIAT CONFIRMS THAT FOR EACH DAY DURING THE TERM OF THE MULTIPLE RIGS CONTRACT
AND THE DRILLING CONTRACTS THAT ANOTHER RATE (SUCH AS THE MARKET RATE) DOES NOT
APPLY, THE IDLE RIG RATE WILL APPLY AND IN NO EVENT WILL THE RATES APPLICABLE
UNDER THE MULTIPLE RIGS CONTRACT AND THE DRILLING CONTRACTS BE LESS THAN THE
IDLE RIG RATE.


 


4.                                       BORROWER AGREES THAT IT WILL NOT
COLLECT PAYMENTS MORE THAN 30 DAYS IN ADVANCE. THE OTHER PARTIES CONFIRM THAT
PAYMENTS UNDER THE CONTRACTS OWING TO BORROWER ARE NOT LESS THAN THE MONTHLY
PAYMENTS OF PRINCIPAL AND INTEREST DUE UNDER THE LOAN AGREEMENT. OPERATOR AND
LARIAT AGREE TO GIVE ADMINISTRATIVE AGENT PROMPT WRITTEN NOTICE OF ANY DEFAULT
BY BORROWER UNDER THE CONTRACTS.


 


5.                                       WITHOUT THE CONSENT OF ADMINISTRATIVE
AGENT, THE OTHER PARTIES WILL NOT CANCEL, TERMINATE, OR ABROGATE, THE CONTRACTS,
OR SEEK SO TO DO, SO LONG AS ANY AMOUNTS ARE OWED UNDER OR IN RESPECT OF THE
LOAN AGREEMENT. WITHOUT THE CONSENT OF ADMINISTRATIVE AGENT, THE OTHER PARTIES
WILL NOT AMEND OR OTHERWISE MODIFY THE CONTRACTS, OR SEEK SO TO DO, SO LONG AS
ANY AMOUNTS ARE OWED UNDER OR IN RESPECT OF THE LOAN AGREEMENT.


 


6.                                       THE OTHER PARTIES REPRESENT TO
ADMINISTRATIVE AGENT AND LENDERS THAT THE CONTRACTS AND THIS CONSENT ARE LEGAL,
VALID AND BINDING OBLIGATIONS OF EACH OF THEM, THAT THEY ARE IN FULL FORCE AND
EFFECT AND ARE ENFORCEABLE IN ACCORDANCE WITH THEIR RESPECTIVE TERMS, AND THAT
NO DEFAULT OR BREACH OF ANY AGREEMENT EXISTS UNDER THE CONTRACTS.


 


7.                                       THIS CONSENT SHALL CONSTITUTE A LOAN
DOCUMENT (AS SUCH TERM IS DEFINED IN THE LOAN AGREEMENT).


 


8.                                       THIS CONSENT SHALL BE GOVERNED BY THE
LAWS OF THE STATE OF ILLINOIS.


 


9.                                       THIS CONSENT MAY BE EXECUTED IN ANY
NUMBER OF COUNTERPARTS, AND ON SEPARATE COUNTERPARTS BY THE DIFFERENT
SIGNATORIES HERETO, EACH OF WHICH SHALL BE DEEMED AN ORIGINAL, BUT ALL OF WHICH
TOGETHER SHALL CONSTITUTE ONE AND THE SAME INSTRUMENT.


 


10.                                 ACCEPTANCE AND NOTICE OF ACCEPTANCE OF THIS
CONSENT ARE EXPRESSLY WAIVED, ITS BEING RECOGNIZED AND AGREED THAT
ADMINISTRATIVE AGENT AND LENDERS ARE RELYING HEREON IN EXTENDING CREDIT TO UNDER
THE LOAN AGREEMENT.


 


11.                                 FACSIMILE SIGNATURES SHALL BE EFFECTIVE FOR
ALL PURPOSES REGARDLESS OF WHETHER ANY PARTY RECEIVES AN ORIGINALLY EXECUTED
COUNTERPART OF THIS CONSENT.


 


12.                                 UPON WRITTEN REQUEST OF ADMINISTRATIVE AGENT
STATING THERE HAS BEEN AN EVENT OF DEFAULT BY BORROWER UNDER THE LOAN AGREEMENT,
ALL FUTURE PAYMENTS WILL BE MADE DIRECTLY TO ADMINISTRATIVE AGENT WITHOUT
DEDUCTION, OFFSET OR OTHER REDUCTION AND SUCH MAKING SHALL CONTINUE UNTIL
ADMINISTRATIVE AGENT NOTIFIES THE OTHER PARTIES IN WRITING OTHERWISE.


 


13.                                 BORROWER AGREES THAT NEITHER OPERATOR NOR
LARIAT SHALL HAVE LIABILITY OR RESPONSIBILITY TO BORROWER FOR COMPLYING WITH THE
DIRECTIONS OF ADMINISTRATIVE AGENT.

 

2

--------------------------------------------------------------------------------


 


14.                                 THIS CONSENT IS BINDING ON THE PARTIES AND
THEIR RESPECTIVE SUCCESSORS AND ASSIGNS; PROVIDED, HOWEVER, THAT NO ASSIGNMENT
BY THE OTHER PARTIES SHALL RELIEVE THEM OF THEIR OBLIGATIONS HEREUNDER OR UNDER
THE CONTRACTS.


 


15.                                 OPERATOR AND LARIAT EACH ACKNOWLEDGES THAT
THE LENDERS ARE MAKING OR CONTINUING TO EXTEND CREDIT TO BORROWER IN RELIANCE
UPON THEIR REPRESENTATIONS, WARRANTIES, CONSENTS AND AGREEMENTS SET FORTH HEREIN
AND THAT ITS AGREEMENTS AND OBLIGATIONS HEREUNDER AND UNDER THE CONTRACTS ARE
FOR THE BENEFIT OF ADMINISTRATIVE AGENT AND LENDERS.


 


16.                                 THE OTHER PARTIES AGREE TO COMPLY WITH THE
TERMS AND PROVISIONS APPLICABLE TO THEM IN THE CONTRACTS, INCLUDING DELIVERY OF
ITEMS TO ADMINISTRATIVE AGENT AS PROVIDED THEREIN.


 


17.                                 NO AMENDMENT OR WAIVER OF ANY PROVISION OF
THIS CONSENT, NOR ANY CONSENT TO ANY DEPARTURE BY THE OTHER PARTIES OR
ADMINISTRATIVE AGENT HEREFROM, SHALL IN ANY EVENT BE EFFECTIVE UNLESS THE SAME
SHALL HAVE BEEN AGREED TO OR CONSENTED TO IN WRITING AND SIGNED BY
ADMINISTRATIVE AGENT.


 


18.                                 EACH OF THE OTHER PARTIES AGREES TO DO SUCH
FURTHER ACTS AND THINGS AND EXECUTE SUCH OTHER AND FURTHER DOCUMENTS AS
ADMINISTRATIVE AGENT MAY REASONABLY REQUEST IN ORDER TO EFFECT THE CONSENTS AND
AGREEMENTS CONTAINED HEREIN.


 


19.                                 TO THE EXTENT THIS CONSENT IS INCONSISTENT
WITH, OR PROHIBITED OR UNENFORCEABLE UNDER, ANY APPLICABLE LAW OR REGULATION, IT
WILL BE DEEMED INEFFECTIVE ONLY TO THE EXTENT OF SUCH PROHIBITION OR
UNENFORCEABILITY AND SHALL BE DEEMED TO BE MODIFIED AND APPLIED IN A MANNER
CONSISTENT WITH SUCH LAW AND REGULATION. NO UNENFORCEABILITY OR INVALIDITY OF
ANY PROVISION SHALL AFFECT THE ENFORCEABILITY OR VALIDITY OR THE REMAINING
PROVISIONS OF THIS CONSENT.


 


20.                                 OPERATOR AGREES TO DELIVER, PROMPTLY AFTER
EXECUTION, TO ADMINISTRATIVE AGENT A FULLY SIGNED AND COMPLETE COPY OF EACH
DRILLING CONTRACT. ATTACHED AS EXHIBIT A IS A TRUE, ACCURATE AND COMPLETE COPY
OF THE MULTIPLE RIGS CONTRACT.


 


21.                                 NOTWITHSTANDING ANYTHING IN THE MULTIPLE
RIGS CONTRACT OR ANY DRILLING CONTRACT TO THE CONTRARY, BORROWER MAY ASSIGN THE
MULTIPLE RIGS CONTRACT AND THE DRILLING CONTRACTS (AND THE RIGHTS TO RECEIVE
MONIES THEREUNDER) TO ADMINISTRATIVE AGENT TO SECURE BORROWER’S OBLIGATIONS
REFERENCED IN THE LOAN AGREEMENT. OPERATOR AND LARIAT EACH CONSENT TO SUCH
ASSIGNMENT OF THE MULTIPLE RIGS CONTRACT AND THE DRILLING CONTRACTS AND ANY
FURTHER ASSIGNMENT BY ADMINISTRATIVE AGENT (WHETHER OR NOT JUDICIAL) TO REALIZE
UPON THE COLLATERAL (AS DEFINED IN THE LOAN AGREEMENT). EACH OF OPERATOR, LARIAT
AND BORROWER UNDERSTANDS AND AGREES THAT SUCH ASSIGNMENTS SHALL NOT RELEASE ANY
OF THEM FROM ANY OF ITS LIABILITIES UNDER THE MULTIPLE RIGS CONTRACT OR THE
DRILLING CONTRACTS AND SHALL NOT CONSTITUTE ASSUMPTION ON THE PART OF ANY SUCH
ASSIGNEE OR ASSIGNEES.


 


22.                                 EACH OF OPERATOR AND LARIAT WILL PROMPTLY
AND DULY EXECUTE AND DELIVER TO THE OTHER PARTY AND TO ADMINISTRATIVE AGENT SUCH
DOCUMENTS AND ASSURANCES AND TAKE SUCH FURTHER ACTION AS THE OTHER PARTY OR
ADMINISTRATIVE AGENT MAY FROM TIME TO TIME REASONABLY REQUEST IN ORDER TO CARRY
OUT MORE EFFECTIVELY THE INTENT AND PURPOSE OF THIS CONSENT AND TO ESTABLISH AND
PROTECT THE RIGHTS, REMEDIES AND BENEFITS CREATED OR INTENDED TO BE CREATED FOR
THE BENEFIT OF ADMINISTRATIVE AGENT HEREIN AND IN THE CONTRACTS.

 

3

--------------------------------------------------------------------------------


 


23.                                 AT ALL TIMES WHEN THE MULTIPLE RIGS CONTRACT
OR THE DRILLING CONTRACT FOR A PARTICULAR RIG IS NOT IN EFFECT, OPERATOR
REPRESENTS AND WARRANTS THAT IT WILL, AND AGREES TO, EMPLOY SUCH RIG IN ITS
OPERATIONS BEFORE USING THE DRILLING RIGS OF OTHER DRILLING CONTRACTORS TO THE
EXTENT SUCH RIG IS:


 


(A)                                  AVAILABLE FOR USE AND SUITABLE TO DRILL THE
PROPOSED WELL; AND


 


(B)                                 LOCATED IN REASONABLE PROXIMITY TO THE
PROPOSED WELL.


 


24.                                 THE OTHER PARTIES AGREE THAT NEITHER THE
ADMINISTRATIVE AGENT NOR LENDER IS BOUND BY THE SUBORDINATION PROVISIONS OF
SECTION 4.C. OF THE MULTIPLE RIGS CONTRACT.


 


25.                                 THIS CONSENT SHALL REMAIN  IN EFFECT UNTIL
THE OBLIGATIONS ARE INDEFEASIBLY PAID IN FULL.


 


26.                                 LARIAT AGREES THAT ANY LIEN IN ITS FAVOR
UNDER THE OPERATING AGREEMENT OR OTHERWISE AGAINST THE RIGS IS SUBORDINATE,
JUNIOR AND INFERIOR TO THE LIEN THEREIN IN FAVOR OF ADMINISTRATIVE AGENT AND IT
AGREES NOT TO FORECLOSE, OR TAKE OTHER ACTION IN RESPECT OF, SUCH LIEN WITHOUT
THE PRIOR WRITTEN CONSENT OF ADMINISTRATIVE AGENT.


 

[The remainder of this page is intentionally left blank.]

 

4

--------------------------------------------------------------------------------


 

Executed as of the date first written above.

 

 

BORROWER:

 

 

 

LARCLAY, L.P.

 

 

 

By: Larclay GP, LLC, its general partner,

 

a Texas limited liability company

 

 

 

 

 

By:

/s/ Michael L. Pollard

 

 

Michael L. Pollard

 

 

Manager

 

 

 

OPERATOR:

 

 

 

CLAYTON WILLIAMS ENERGY, INC.

 

 

 

 

 

By:

/s/ Mel G. Riggs

 

 

Mel G. Riggs

 

 

Senior Vice President

 

 

and Chief Financial Officer

 

 

 

LARIAT SERVICES, INC.

 

 

 

 

 

By:

/s/ Matthew McCann

 

Name:

Matthew McCann

 

Title:

Vice President, Legal and General Counsel

 

 

 

ADMINISTRATIVE AGENT:

 

 

 

Accepted at Chicago, Illinois:

 

 

 

MERRILL LYNCH CAPITAL,

 

a division of Merrill Lynch Business Financial
Services Inc., as Administrative Agent

 

 

 

 

 

By:

/s/ Steve Coley

 

 

Steve Coley

 

 

Vice President, Group Credit Manager

 

Signature Page to Consent and Agreement

 

--------------------------------------------------------------------------------

 